





Exhibit 10.40
CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
Name of Grantee: <first_name> <last_name>
Target Performance Restricted Stock Units: [Amount]
Grant Date: <award_date>    
Performance Period: January 1, 2018 to December 31, 2020
Vesting Date: Subject to forfeiture or accelerated vesting as described herein,
the Performance Restricted Stock Units will vest upon the certification by the
Committee of the attainment of the performance goals set forth on Exhibit A
hereto (the “Vesting Date”). The Committee will certify the extent, if any, to
which the performance goals have been attained no later than the last day of the
fiscal quarter immediately following the Performance Period.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”). Please review this Award Agreement and
promptly accept the award online, in Schwab’s Equity Award Center, in order to
render the grant effective.
*        *        *        *        *
1.    You have been granted a target award of Performance Restricted Stock Units
as shown above pursuant to the Plan and subject to the terms and conditions of
the Plan and this Award Agreement. Each Performance Restricted Stock Unit
represents the right to receive a share of authorized but previously unissued
Stock upon the vesting of the Performance Restricted Stock Unit.
2    You may not sell, assign, transfer, donate, pledge or otherwise dispose of
the Performance Restricted Stock Units acquired pursuant to this Award Agreement
(except by will or the laws of descent and distribution).
3.    The Performance Restricted Stock Units shall vest on the Vesting Date,
subject to attainment of the performance goals set forth on Exhibit A hereto and
subject to earlier vesting upon a Change in Control or as otherwise provided
herein. Except as set forth in Section 5, shares of Stock shall be delivered
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) with respect to the vested Performance Restricted Stock Units
as soon as practicable following the Vesting Date (or the date of your
Disability (as defined below), death or Special Retirement (as defined below),
as applicable), but in no event later than March


1



--------------------------------------------------------------------------------







15 of the calendar year following the calendar year in which the Vesting Date
(or the date of your Disability, death or Special Retirement, as applicable)
occurs.
4.    Termination of Service Events
A.    If your employment with the Company and its Subsidiaries shall terminate
for any reason other than due to your death, Disability or Special Retirement
prior to the Vesting Date, the Performance Restricted Stock Units shall be
forfeited.
B.    In the event of termination of your employment due to your death or
Disability, the target number of Performance Restricted Stock Units listed at
the beginning of this Award Agreement shall vest as of the date of any such
termination.
C.    In the event of termination of your employment due to Special Retirement,
the Performance Restricted Stock Units shall vest as of the date of any such
termination, provided that the number of Performance Restricted Stock Units that
shall become vested shall be calculated as the sum of:
(i)    with respect to Covered Years (as defined in Exhibit A) within the
Performance Period that have been completed prior to the date such termination
occurs, the number of Performance Restricted Stock Units equal to (i) one-third
of the target number of Performance Restricted Stock Units listed at the
beginning of this Award Agreement multiplied by (ii) the number of Covered Years
that have been completed as of the termination date multiplied by (iii) the
Average Payout Percentage (as defined on Exhibit A) for such completed Covered
Years; plus
(ii)    with respect to the commenced but uncompleted Covered Year within the
Performance Period during which the date of such termination occurs, a pro-rated
portion of the target number of Performance Restricted Stock Units listed at the
beginning of this Award Agreement based on the number of full months of such
Covered Year that you were employed prior to such termination date, determined
by multiplying (i) one-third of the target number of Performance Restricted
Stock Units listed at the beginning of this Award Agreement by (ii) a fraction,
the numerator of which is the number of full months between the beginning of
such Covered Year and the date of your termination due to Special Retirement and
the denominator of which is 12.
Any other unvested Performance Restricted Stock Units shall be forfeited as of
the date of your termination due to Special Retirement. For the avoidance of
doubt, the number of Performance Restricted Stock Units that become vested as
described above following your termination due to Special Retirement shall not
be subject to adjustment based on the TSR modification described on Exhibit A.




2



--------------------------------------------------------------------------------







D.    For purposes of this Award Agreement:
(i)    “Disability” shall have the meaning ascribed to such term in your
individual employment, severance or other agreement with the Company or, if you
are not party to such an agreement, “Disability” shall mean your inability
because of ill health, physical or mental disability, to perform your duties for
a period of 180 days in any twelve month period.
(ii)    “Special Retirement” shall mean your termination of employment, other
than for “Cause,” death or Disability, following the attainment by you of at
least age sixty (60) with five (5) years of continuous service with the Company
as of the date of such termination of employment, provided that you have (a)
provided the Company with at least six months prior written notice of your
termination of employment and (b) during such 6 month period had that notice
accepted by an authorized officer of the Company or, if you are, at the time you
provide such notice, subject to the reporting requirements of Section 16 of the
Exchange Act, by the Committee.1
(iii)    “Cause” shall have the meaning ascribed to such term in any individual
employment, severance or other agreement with the Company to which you are a
party or, if you are not party to such an agreement, “Cause” shall mean (a)
dishonesty in the performance of your duties, (b) your malfeasance or misconduct
in connection with your duties, or (c) any act or omission which is injurious to
the Company (or any member of the Group) or its affiliates, monetarily or
otherwise, each as determined by the Committee in its sole discretion.
(iii)    “Group” means the Company and any Subsidiary of the Company.
(iv)    “Subsidiary” means a company in which: (a) the Company holds a majority
of the voting rights; (b) the Company is a member of, and has the right to
appoint or remove a majority of its board of directors; or (c) the Company is a
member of, and controls alone, pursuant to an agreement with other members, a
majority of the voting rights.
E.    For the avoidance of doubt and solely for purposes of this Award
Agreement, if you enter into an agreement with the Company to transition
directly from an employment relationship into a consulting relationship, you
shall not, unless otherwise determined by the Committee, be deemed to have
terminated employment upon such transition from an employment relationship into
a consulting relationship. In the event of such a transition, the Performance
___________________________
1.    If you are employed in the United Kingdom or you are otherwise subject to
the employment protections of the United Kingdom or a country within the
European Economic Area because you reside in such country or are otherwise
subject thereto, “Special Retirement” shall be determined at the absolute
discretion of the Committee (acting reasonably) that you have retired, and in
any event will not be granted to employees with less than five (5) years of
continuous service with the Group as of the date of termination of employment.


3



--------------------------------------------------------------------------------







Restricted Stock Units shall continue to be eligible to vest in accordance with
their terms, as if no termination had occurred, for so long as such consulting
relationship remains in effect. The continued existence of the consulting
relationship shall be determined by the Committee or its delegate and the
continued vesting of the Performance Restricted Stock Units shall not be
construed for any other purpose to mean you remain employed with the Company
following such transition.
F.    Neither the grant of the Performance Restricted Stock Units, this Award
Agreement nor any other action taken pursuant to this Award Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that you have a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation. This Award shall not form part of your right to
compensation or benefits under your contract of employment with the Company or
any other member of the Group, if applicable. Your participation in the Plan and
receipt of this Award Agreement will not affect your rights and obligations
under the terms of your contract of employment with the Company or any member of
the Group, if applicable.
G.    In the event the benefit under this Award Agreement and the Plan is
forfeited as a result of your employment being terminated by you or by the
Company (or any member of the Group) for any reason, you will not be entitled to
any damages or compensation arising from such loss of employment.
5.    In the event of a Change in Control, the Performance Restricted Stock
Units shall vest and be delivered (provided, that such delivery is otherwise in
accordance with federal and state securities laws) on the date of such Change in
Control, with the number of Performance Restricted Stock Units that become
vested to be equal to the greater of (i) the target number of Performance
Restricted Stock Units listed at the beginning of this Award Agreement and
(ii) the number of Performance Restricted Stock Units that would have vested
based on actual attainment of the performance goals set forth on Exhibit A
measured as if the date of such Change in Control was the end of the Performance
Period.


6.    Unless and until a certificate or certificates representing shares of
Stock shall have been issued by the Company as a result of the vesting of the
Performance Restricted Stock Units, you shall not have any of the rights or
privileges of a stockholder of the Company with respect to the shares of Stock
subject to the Performance Restricted Stock Units.


7.     The Performance Restricted Stock Units will carry dividend equivalent
rights related to any cash dividend paid by the Company during the performance
and vesting periods. Your Performance Restricted Stock Units will accrue
dividend equivalents in the event the Company pays a cash dividend on its
outstanding shares of Stock during the performance and vesting periods. Upon
vesting of your Performance Restricted Stock Units, you will be paid a cash
equivalent of the dividends paid during the performance and vesting periods
based on the number










4



--------------------------------------------------------------------------------









of shares of Stock, if any, delivered in the settlement of your Performance
Restricted Stock Units.2 


8.    The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Performance Restricted Stock Units. You may satisfy the withholding obligation
by paying the amount of any taxes in cash or you may instruct the Company (or
the member of the Group that employs you) to withhold shares from the shares of
Stock otherwise deliverable to satisfy the obligation in full or in part. If
shares are withheld, such shares shall have a Fair Market Value equal to (a) the
minimum statutory amount required to be withheld or, if you so elect, (b) such
greater amount equal to the lesser of (1) the amount permitted to be withheld
based on the maximum statutory tax rate applicable to you in all relevant
jurisdictions or (2) the withholding amount determined on the basis of your most
recent U.S. Form W-4 (or other local country equivalent) provided to the
Company, in all cases reduced by the amount of any withholding obligation you
satisfy by cash payment to the Company. The number of shares used to satisfy any
withholding obligation shall be rounded up to the nearest whole number of shares
as necessary to avoid fractional shares, with any excess amount refunded in cash
to you. You agree to indemnify the Company and any other members of the Group
for any tax or social security contributions for which you are liable but which
the Company or such other member of the Group is required to pay on your behalf
in connection with this Award or any shares issued pursuant to the Performance
Restricted Stock Units granted under this Award Agreement.


9.    If you are subject to individual income tax in the United States, the
intent of you and the Company is that payments and benefits under this Award
Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Award Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Each payment under this Award
Agreement and the Award shall be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments described in this Award
Agreement and the Award that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, (i)
you shall not be considered to have terminated employment for purposes of this
Award Agreement and no payments shall be due to you under this Award Agreement
that are payable upon your termination of employment until you would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code and (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Award
Agreement and the Award during the six-month period immediately following your
separation from service shall instead be
___________________________
2.    If you are a resident of Canada, you will not be entitled to a cash
payment with respect to dividend equivalents. Instead, your Performance
Restricted Stock Units will accrue dividend equivalents in the form of
additional Performance Restricted Stock Units. Subject to and upon vesting of
your Performance Restricted Stock Units, the accrued dividend equivalents will
be settled by issuing you an additional number of shares of Stock determined by
dividing (a) the aggregate amount of dividends paid during the performance and
vesting periods with respect to the number of shares of Stock, if any, delivered
in the settlement of your Performance Restricted Stock Units by (b) the Fair
Market Value of a share of Stock on the vesting date.


5



--------------------------------------------------------------------------------







paid on the first business day after the date that is six months following your
separation from service (or, if earlier, your death).


10.    With respect to your personal data, to the extent consent may be required
under the laws to which you are subject, you hereby agree and consent to:


A.    the collection, use, processing and transfer by the Company, any member of
the Group, and any third party administrator of your personal data;
B.    the Company, any member of the Group, and any third party administrator
transferring your personal data amongst themselves for the purposes of the
implementation, administration and management of the Plan;
C.    the use of your personal data by any such person for any such purposes;
and
D.    the transfer to, and retention of, your personal data by third parties
(including any such third party situated in a country without equivalent data
protection laws to Canada, the United Kingdom and the European Economic Area) in
connection with such purposes.
11.    By accepting this Award Agreement you agree that, upon the request of the
Committee (which may choose, in its discretion, whether or not to invoke its
rights under this paragraph), you will immediately repay some or all of any
amounts paid to you under this Award Agreement.  You will be required to repay
amounts paid to you upon the request of the Committee if the performance levels
set forth in this Award Agreement are attained (or mistakenly thought to be
attained) due to (i) an error or misconduct by you or (ii) any event or
circumstance which results in a restatement of the financial statements of CF
Industries Holdings, Inc. which restatement occurs on or prior to April 1 of the
year following  the year in which you are paid any amounts under the Award
Agreement (without giving effect to any deferral of payment).  The maximum
amount of the repayment would be the difference between (i) the payment actually
paid to you under this Award Agreement and (ii) the payment that would have been
made to you under this Award Agreement absent such error or misconduct or after
giving effect to such restatement.  You also agree that, in the event that you
fail to make such reimbursement promptly, the Company may withhold from your
future compensation the amount which you failed to repay, in satisfaction of
such repayment obligation.  To the extent possible, the amount of your repayment
will be netted against any income earned by you in that year.  Any repayment
obligation will be communicated to you by the Committee and the right of the
Committee to demand repayment and your obligation to make such repayment are
each subject to compliance with law.
12.    The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified except by means of a writing signed by you and the Company.
If there is a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall


6



--------------------------------------------------------------------------------







govern. This Award Agreement is governed by the internal substantive laws, but
not the choice of law rules, of the State of Delaware.
By your signature (including for this purpose your electronic acceptance of the
Award in Schwab’s Equity Award Center) and the signature of the Company’s
representative below, you and the Company agree this Award is granted under and
governed by the terms and conditions of the Plan, the terms of which are
incorporated herein, and this Award Agreement. You have reviewed the Plan and
this Award Agreement in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understand
all provisions of the Plan and Award Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and Award Agreement. You further agree
to notify the Company upon any change in your residential address shown below.


GRANTEE
 
CF INDUSTRIES HOLDINGS, INC.


 
 
 
<first_name> <last_name>
 
By: Susan L. Menzel
<address_1>
<city>, <state> <zip>
 
Title: Sr. Vice President, Human Resources





7



--------------------------------------------------------------------------------









Exhibit A
Performance Vesting Criteria


The number of Performance Restricted Stock Units (also referred to as “PRSUs”)
that vest will be determined by the following process.


1.Performance Objective


For each fiscal year (each, a “Covered Year”) during the Performance Period, a
performance objective (the “Performance Objective”) based on return on net
assets (“RONA”) or such other performance goal as may be determined by the
Committee shall be established by the Committee by the 90th day after the start
of the applicable Covered Year. For each Covered Year, the applicable
Performance Objective shall have a threshold, target and ceiling performance
level with a corresponding percentage payout of target number of PRSUs (“Payout
Percentage”).


The total number of PRSUs earned, if any, based on the Performance Objective
will equal (i) the target number of Performance Restricted Stock Units listed at
the beginning of this Award Agreement multiplied by (ii) the Average Payout
Percentage. The Average Payout Percentage will equal (x) the sum of the Payout
Percentages for all of the Covered Years divided by (y) the number of Covered
Years.


For the 2018 fiscal year, the Performance Objective selected by the Committee is
RONA and the Payout Percentage will be determined as set forth in the table
below. The calculation of RONA for 2018 is set forth on Schedule 1 attached
hereto. For each of the 2019 and 2020 fiscal years, the Committee will establish
the Performance Objective for such fiscal year as detailed above and the
Performance Objective will be communicated to you in writing as an addendum to
this Award Agreement.




Performance Level
2018
RONA Achieved


Payout Percentage
Below Threshold
Less than 5.9%
0%
Threshold
5.9%
50%
Target
8.2%
100%
Ceiling
At or above 12.4%
200%



Straight line interpolation is used to determine the applicable Payout
Percentage between threshold and target and between target and ceiling
performance levels. For the avoidance of doubt, in no event may the Payout
Percentage of any Covered Year exceed 200%.




8



--------------------------------------------------------------------------------







2.Modification Based on TSR for the Performance Period


The total number of PRSUs earned, if any, based on the Performance Objective as
set forth in Section 1 shall then be subject to adjustment, determined by
multiplying such total number of PRSUs by the TSR Multiplier Percentage
determined based on the Company’s Total Shareholder Return (or “TSR”) over the
three year Performance Period, as set forth in the chart below:


Performance Level
Company Three Year TSR Achieved
TSR Multiplier Percentage
Threshold
Less than 15.5%
80%
Target
22.5%
100%
Ceiling
At or above 29.5%
120%



Straight line interpolation is used to determine the applicable percentage
between threshold and target and between target and ceiling performance levels.
For the avoidance of doubt, in no event may the TSR Multiplier Percentage be
less than 80% or greater than 120%.


The final number of PRSUs to vest based on the adjusted calculation shall be
rounded down to the nearest whole share, and a cash payment shall be made in
lieu of any fractional shares, with any such cash payment to be made at such
time that the corresponding shares of Stock, if any, are delivered in settlement
of your PRSUs, and with the amount of such cash payment to be based on the Fair
Market Value of the shares underlying the Performance Restricted Stock Units on
such date.


3.Formula for Calculating TSR


TSR for the Company shall be expressed as percentage and calculated according to
the following formula:


TSR = (End Average Share Value / Begin Average Share Value) - 1


Where:


End Average Share Value means the average Share Value over the trading days in
the End Average Period.


End Average Period means the twenty (20) trading days at the end of the
Performance Period.


Begin Average Share Value means the average Share Value over the trading days in
Begin Average Period.


Begin Average Period means the twenty (20) trading days immediately preceding
January 1, 2018.


Share Value means, for a given trading day, the Closing Price of a share of
Stock of the Company multiplied by the Accumulated Shares for such trading day.


9



--------------------------------------------------------------------------------









Closing Price means, for a given trading day, the closing price of a share of
Stock of the Company on the primary U.S. stock exchange on which the Stock is
principally traded (e.g., the New York Stock Exchange as of the date of this
Award Agreement).


Accumulated Shares means, for a given trading day, the sum of (i) one (1) share
plus (ii) the cumulative number of shares of Stock of the Company purchasable
with dividends declared on the Stock to that point during the period since the
first day of the Begin Average Period, assuming same day reinvestment of such
dividends at the Closing Price on the ex-dividend date.


TSR calculations shall also be adjusted as deemed appropriate by the Committee
to reflect any stock split, reverse stock split or other similar corporate
transaction.


4.Committee Certification


Notwithstanding anything to the contrary herein, the initial performance
measurement described in Section 1 and the adjustment described in Section 2
shall each be subject to certification by the Committee.


10



--------------------------------------------------------------------------------









Schedule 1


Calculation of Return on Net Assets (RONA)


The calculation of RONA for the 2018 Covered Year shall be determined by
reference to the ratio (expressed as a percentage) of the Company’s Adjusted
EBITDA for fiscal 2018 divided by its Average Operational Assets for fiscal
2018.


RONA =
Adjusted EBITDA
Average Operational Assets



Where:


EBITDA is computed as the sum of:


(i)
net earnings attributable to common stockholders plus

(ii)
interest expense (income)—net plus

(iii)
income tax provision (benefit)(a) plus

(iv)
depreciation and amortization less

(v)
loan fee amortization included in both interest expense and depreciation and
amortization

_______
(a)
Includes income taxes on the Company’s joint venture earnings.



Adjusted EBITDA is computed as the sum of:


(i)
EBITDA plus

(ii)
unrealized mark to market losses (gains) on hedges plus

(iii)
unrealized and realized losses (gains) associated with foreign exchange on
intercompany loan activity or foreign denominated intercompany payables and
receivables plus

(iv)
acquisition or disposition related transaction costs or fees plus

(v)
integration costs for acquisitions plus

(vi)
losses (gains) on the disposition of equity investments in joint ventures plus

(vii)
restructuring, exit, impairments, system implementation costs or similar types
of costs plus

(viii)
non-capitalized expansion project costs plus

(ix)
losses (gains) recognized due to the acquisition or disposal of a business or
group of assets that represents a major portion of the business plus

(x)
losses (gains) associated with regulatory changes (e.g. regulatory tax code
changes) less



11



--------------------------------------------------------------------------------







(xi)
profits (losses) associated with acquisitions (divestitures) completed during
the year.



Operational Assets is computed as the sum of:


(i)
total assets less

(ii)
cash and cash equivalents less

(iii)
restricted cash less

(iv)
short-term investments less

(v)
investments in marketable equity securities less

(vi)
prepaid income taxes less

(vii)
total current liabilities less

(viii)
long-term deferred income taxes less

(ix)
other noncurrent liabilities less

(x)
assets associated with major capital projects (as approved by the compensation
committee) less

(xi)
net assets associated with acquisitions and divestitures completed during the
year less

(xii)
asset (liability) changes associated with regulatory changes (e.g. regulatory
tax code changes) plus

(xiii)
short-term debt or notes payable included in current liabilities



Average Operational Assets is computed as the simple average of (i) the
Operational Assets as of December 31, 2017 and (ii) the Operational Assets as of
December 31, 2018.






12

